

116 HR 7250 IH: Farm-to-Market Road Repair Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7250IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Hastings introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to expand eligibility for the surface transportation block grant program, and for other purposes.1.Short titleThis Act may be cited as the Farm-to-Market Road Repair Act of 2020.2.Surface transportation block grant programSection 133 of title 23, United States Code, is amended—(1)in subsection (b)(1)—(A)in subparagraph (E), by striking and at the end;(B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(G)roads in rural areas that primarily serve to transport agricultural products from a farm or ranch to a marketplace.; and(2)in subsection (c)—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)for a project described in subsection (b)(1)(G); and.